Citation Nr: 0527912	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  98-20 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected heart disease manifested by systolic 
murmur, mitral insufficiency, and premature contractions.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1960. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1996 rating decision of the RO, which 
declined to assign an evaluation in excess of 10 percent for 
the veteran's service-connected heart disease manifested by 
systolic murmur, mitral insufficiency, and premature 
contractions.

In September 2000, the veteran testified at a hearing before 
a Member of the Board at the RO.  The Board notes that 
Members of the Board are now titled Veterans Law Judges 
(VLJs).  The VLJ who presided at the hearing has since 
retired from the Board.  Generally, in such situations, the 
veteran would have the option of testifying at a new hearing 
before a different VLJ.  

To that end, in August 2005, the Board sent the veteran a 
letter asking whether he wished to be scheduled for a new 
hearing.  He was asked to respond within 30 days and advised 
that if he did not reply within 30 days, the Board would 
proceed as necessary.  As of this date, the veteran has not 
responded, and the Board will now decide the issue on appeal.

In November 2000 and in August 2003, the Board remanded this 
case to the RO for further development of the evidence.  


FINDING OF FACT

The veteran's service-connected heart disease manifested by 
systolic murmur, mitral insufficiency, and premature 
contractions, currently results in no discernible 
symptomatology.  Rather, his impairment is due to nonservice-
connected cardiac disorders.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's service-connected heart disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.3, 4.104, Diagnostic Code 7000 (1997, 2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  prior 
rating decisions; the veteran's contentions, including those 
presented at a hearing before a VLJ at the RO in September 
2000; VA examination reports dated in October 1996, August 
1998, July 2001, and November 2004; VA outpatient treatment 
and hospitalization records; and Barnes-Jewish 
Hospital/Washington University School of Medicine treatment 
records.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the Board 
need only address its reasons for rejecting evidence 
favorable to the claimant).

The Board further notes that it will focus on the current 
state of the veteran's disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994) (holding that where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability).

The veteran's service-connected heart disability is currently 
evaluated as 10 percent disabling under the criteria of 
Diagnostic Code 7000.  38 C.F.R. § 4.104 (1997, 2005).  He 
has been rated 10 percent disabled under Diagnostic Code 7000 
for over four decades, as the 10 percent evaluation became 
effective October 29, 1960.

The Board notes that the regulations regarding cardiovascular 
disorders were revised effective January 12, 1998.  Because 
the veteran filed his claim for increase in July 1996, the 
Board will consider both versions of the regulation.  The RO 
considered the claim in this fashion as well, so there is no 
prejudice to the veteran.

Under the current criteria, Diagnostic Code 7000 provides as 
follows:

100% during active infection with valvular heart 
damage and for three months following cessation of 
therapy for active infection.  Thereafter, with 
valvular heart disease (documented by findings on 
physical examination and either echocardiogram, 
Doppler echocardiogram, or cardiac cathereterization) 
resulting in: chronic congestive heart failure, or 
workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of 
less than 30 percent;

60% more than one episode of acute congestive heart 
failure in the past year, or; workload of greater 
than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent;

30% workload of greater than 5 METs but not greater 
than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray;

10% workload of greater than 7 METs but not greater 
than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication 
required.

Note (1) Evaluate cor pulmonale, which is a form of secondary 
heart disease, as part of the pulmonary condition that causes 
it.

Note (2) One MET (metabolic equivalent) is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.

38 C.F.R. § 4.104, Diagnostic Code 7000 (2005).

Under the former criteria, Diagnostic Code 7000 provided as 
follows:

100 % was assigned (1) when the rheumatic heart 
disease was active and, with ascertainable cardiac 
manifestation, for a period of six months, or (2) 
where the definite enlargement of the heart was 
confirmed by roentgenogram and clinically; dyspnea on 
slight exertion; rales, pretibial pitting at end of 
day or other definite signs of beginning congestive 
failure; more than sedentary employment is precluded. 

60% was assigned where the heart was definitely 
enlarged; severe dyspnea on exertion, elevation of 
systolic blood pressure, or such arrhythmias as 
paroxysmal auricular fibrillation or flutter or 
paroxysmal tachycardia; more than light manual labor 
is precluded.

30 % was assigned from the termination of an 
established severe episode of rheumatic fever, or its 
subsequent recurrence, with cardiac manifestations, 
during the episode or recurrence, for three years, or 
diastolic murmur with characteristic EKG 
manifestations or definitely enlarged heart.

10 % was assigned for rheumatic heart disease with 
identifiable valvular lesion, slight, if any dyspnea, 
the heart not enlarged; following established active 
rheumatic heart disease. 

38 C.F.R. § 4.104, Diagnostic Code 7000 (1997).

On November 2004 VA medical examination, the veteran 
complained of severe dyspnea on exertion with poor effort 
tolerance on even walking in the house.  He had been 
ambulating with a walking wheelchair.  He reported frequent 
paroxysmal nocturnal dyspnea.  He was oxygen dependent.  His 
appetite was fair, and his weight was stable.  

Objectively, the veteran appeared chronically ill.  The lungs 
revealed bilaterally decreased breath sounds.  Heart sounds 
were normal.  The clinical picture was of a patient with 
class III congestive heart failure.  The veteran was also 
status post heart transplantation.  He had a history of 
multiple myeloma, hypertensive cardiovascular disease, 
systolic murmur, mitral insufficiency, and premature 
ventricular contraction in his native heart valve prior to 
his heart transplantation in 1999.  

The examiner indicated that the veteran did not suffer from 
shortness of breath as a result of his service-connected 
heart disease.  Further, the examiner stated that there was 
no evidence of enlarged heart, diastolic murmur, or 
arrhythmias.  Indeed, a July 2004 echocardiogram revealed 
normal ventricular function on the right and left.  The 
veteran did not have angina.  The veteran was limited in his 
employment options and his activities were restricted due to 
severe dyspnea on exertion and shortness of breath.  

In conclusion, the examiner asserted that upon review of the 
record and examination of the veteran, the veteran had a 
history of rheumatic fever, systolic murmur, mitral 
insufficiency, and premature ventricular contractions.  
Current records, however, did not support any of the above 
diagnoses.  As well, records associated with the veteran's 
catheterization, pathology findings from the heart 
transplantation, and an echocardiogram conducted before the 
transplantation did not support these diagnoses.  The 
veteran's congestive heart failure, according to the 
examiner, was entirely unrelated to his service-connected 
heart disease.  The veteran apparently developed idiopathic 
dilated cardiomyopathy that was possibly related to his 
previous history of hypertension.  As well, he might have 
developed some form of myocarditis during the 1980's, which 
led to the subsequent heart transplantation.  

The veteran also underwent VA examination in July 2001, 
specifically to answer the question of whether the veteran's 
history of rheumatic heart disease played any role in the 
demise of his native heart.  In reviewing the medical history 
of the veteran's heart condition, the examiner noted that 
echocardiograms done before the heart transplant did not show 
significant valvular heart disease.  In other words, there 
was no evidence that rheumatic heart disease led to damage to 
the veteran's heart valves, causing severe valvular heart 
disease and leading to heart failure.  This was further 
supported by the pathology testing done on the veteran's 
native heart at the time of his transplant showed normal 
heart valves.  The examiner stated that it was hard to 
connect the episodes in the mid 1950s with what subsequently 
occurred approximately four decades later.  Rather, it 
sounded as if the veteran had an idiopathic dilated 
cardiomyopathy of undetermined etiology, with no evidence of 
rheumatic heart disease, rheumatic carditis, or rheumatic 
valvular heart disease.  

The veteran also underwent VA examination in August 1998.  
That examiner concluded that there was no evidence that 
rheumatic valvular disease or other cardiac involvement from 
possible prior rheumatic fever had contributed significantly 
to the veteran's current cardiac problem.  It was more likely 
than not that the veteran's possible prior rheumatic fever, 
heart murmur first noted in 1958, and the ventricular ectopy 
noted over the next several years, had not contributed 
significantly to the veteran's recent congestive heart 
failure or dilated non-ischemic cardiomyopathy.  The mild 
mitral regurgitation noted for the first time in 1997 and the 
symptomatic ventricular arrhythmias which required placement 
of a cardiac defibrillator in 1998 were more likely than not 
associated with the veteran's dilated cardiomyopathy, and the 
dilated cardiomyopathy is more likely than not associated 
with hypertension or myocarditis rather than heart murmur and 
possible rheumatic fever.  

The veteran's 10 percent disability rating under Diagnostic 
Code 7000 for his service-connected heart disease manifested 
by systolic murmur, mitral insufficiency, and premature 
contractions has been in effect for more than four decades, 
and is thus protected.  See 38 C.F.R. § 3.951(b) (a 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for 
compensation purposes under laws administered by the VA will 
not be reduced to less than such evaluation except upon a 
showing that such rating was based on fraud).  

There is no question that the medical evidence shows findings 
that would usually require assigning a 100 percent disability 
rating.  There is no doubt that the veteran is now severely 
disabled due to cardiac symptomatology.  However, based on 
the medical evidence, the Board concludes the current cardiac 
impairment and symptomatology is due to his nonservice-
connected cardiac disorders.  In other words, the 
determinative question in this case is not whether the 
veteran has symptoms that meet the criteria for a rating 
higher than 10 percent (he does), but whether the current 
complaints and functional impairment are due to the service-
connected heart condition or the nonservice-connected heart 
conditions.

At this point, it must be noted that service connection was 
denied for congestive heart failure, dilated cardiomyopathy, 
and pacemaker placement as secondary to the veteran's 
service-connected heart disease in November 1998, December 
1999, and March 2000 rating decisions.  The veteran did not 
disagree with those determinations.  As described in detail 
above, the 1998, 2001, and 2004 VA examinations have yielded 
opinions that the veteran's current cardiac disabilities 
(i.e., congestive heart failure, heart transplant, etc.) are 
more likely due to idiopathic dilated cardiomyopathy, which 
is not the result of the service-connected heart disease.

Therefore, the Board cannot conclude that the veteran's 
current impairment is related to his service-connected 
disability.  Medical professionals have concluded that the 
current cardiac disorders are not part and parcel of the 
service-connected disability.  There is no doubt that the 
veteran currently has symptoms such as shortness of breath 
and limited functional capacity.  However, these symptoms do 
not warrant an increased disability rating for his service-
connected heart disease.  It is more likely than not that the 
current symptoms are attributable to nonservice-connected 
cardiac disorders. 

Because the veteran does not suffer from symptoms associated 
with his service-connected heart disease manifested by 
systolic murmur, mitral insufficiency, and premature 
contractions, an evaluation in excess of 10 percent is not 
warranted under either version of Diagnostic Code 7000.  38 
C.F.R. § 4.104 (1997, 2005).  Finally, in making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
See also 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In fact, the medical evidence is 
unequivocal.  There are no other diagnostic codes potentially 
applicable to the service-connected condition.

VETERANS CLAIMS ASSISTANCE ACT OF 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in May 
2004.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In addition to the explicit VCAA notice, VA 
notified the veteran, even before enactment of the VCAA, what 
information and evidence was needed to substantiate the claim 
for increase addressed herein.  In addition, by virtue of the 
rating decision on appeal, the statement of the case, and 
supplemental statement of the case, he was provided with 
specific information as to why the claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the May 
2005 supplemental statement of the case.

Finally, with respect to element (4), the Board notes that 
the RO's May 2004 letter specifically contained the "fourth 
element," as it stated "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."(emphasis in original).  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notice.  He was 
given ample time to respond to the VCAA letter.  There is no 
allegation from him that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  Indeed, his failure to indicate that he desired 
a new hearing as discussed above suggests that he has no more 
relevant evidence to submit or argument to put forth.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, fundamentally, what VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been accomplished-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of VCAA have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 1996.  However, the veteran still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2004 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an additional supplemental statements of 
the case were provided to the veteran in 2005.  

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2005).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  

In the present case, the Board finds that the duty to assist 
has been fulfilled.  VA and identified private medical 
treatment records were obtained.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  The Board is not 
aware of a basis for speculating that any other relevant VA 
or private medical treatment records exist that have not been 
obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded numerous VA medical examinations regarding the 
severity of his service-connected heart disease manifested by 
systolic murmur, mitral insufficiency, and premature 
contractions, and the relationship between his current 
symptoms and functional impairment and the service-connected 
disability.

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he is not prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  


ORDER

The appeal is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


